462 So.2d 653 (1985)
STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY and Gershel Crochet
v.
Patrick LeBLANC.
Sandra Lebouef SCOTT
v.
Lawrence LeBLANC, Lent Inc., Patrick LeBlanc and Prudential Property and Casualty Insurance Company.
Ray Paul LeBOUEF as Head and Master of the Community of Acquets and Gains and Delores Marcel Lebouef
v.
Lawrence LeBLANC, Lent Inc., Patrick Leblanc and Prudential Property and Casualty Insurance Company.
No. 84-C-2138.
Supreme Court of Louisiana.
January 14, 1985.
*654 Denied.
MARCUS and BLANCHE, JJ., would grant the writ.